DETAILED ACTION
Examiner’s Comments
1.	This office action is in response to the application received on 2/26/2021.
	Claims 1-20 are pending and have been examined on the merits, and now allowed.
Information Disclosure Statement
2.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
 
	 Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al. (US 201902000986) hereinafter (“Shelton”).
	With regard to claim 1, Shelton discloses a surgical instrument (150010), comprising: an end effector (150300,151600,152000) configured to grasp tissue, the end effector comprising: a jaw (152004); and a staple cartridge (152006) seatable in the jaw, wherein the staple cartridge comprises a sensor array (152260a-152260d); a power source (150090,151221) configured to supply power to the staple cartridge; a transmission system (transceiver; The interface can facilitate transmission of the one or more communication signals Par 0401) configured to wirelessly transmit at least one of the power and a data signal between the staple cartridge and the surgical instrument; and a control circuit (150700), however, Shelton does not specifically discussed control circuit configured to: detect a bandwidth of data transmission through the transmission system; detect a discharge rate of the power source; and select a sensor sampling rate of the sensor array based on a detected value of the bandwidth and a detected value of the discharge rate. Shelton discloses bandwidth, sensor sampling, silent about discharge rate. Based on Shelton’s disclosure, it would have been obvious to one having ordinary skill in the art to provide the present invention with the functions of the control circuit as claimed in order to determine the first cartridge data according to measurements taken by the sensor, receive the second 
cartridge data from the data storage element, determine whether the first cartridge data corresponds to the second cartridge data, and select one of the first cartridge data or the second cartridge data in response to the first cartridge data not corresponding to the second cartridge data (Par 0007).
With regard to claim 2, Shelton discloses the surgical instrument (150010), except for wherein the control circuit is further configured to detect a remaining capacity of the power source.  Based on Shelton’s disclosure, it would have been obvious to one having ordinary skill in the art to provide the present invention with the functions of the control circuit as claimed in order to determine among other functions, the position of the I-beam at a specific time (t) relative to a starting position or the time (t) when the I-beam is at a specific position relative to a starting position (Par 0312).
With regard to claim 3, Shelton discloses the surgical instrument (150010), including sampling rate of the sensor of the array, except for specifically disclosing selecting the sampling rate of the sensor array further based on a detected value of the remaining capacity of the remote power source.  
Based on Shelton’s disclosure, it would have been obvious to one having ordinary skill in the art to provide the present invention with the functions of the control circuit as claimed in order to determine among other functions, the position of the I-beam at a specific time (t) relative to a starting position or the time (t) when the I-beam is at a specific position relative to a starting position (Par 0312).
With regard to claim 4, Shelton discloses the surgical instrument (150010), including sampling rate of the sensor of the array (par 0615), wherein the sensor array comprises sensors configured to detect a surgical state of the surgical instrument.  
With regard to claim 5, Shelton discloses the surgical instrument (150010), wherein the surgical state comprises a closure state of the end effector (A closure control program may control the closure force applied to the tissue by the anvil par 0313).  
With regard to claim 6, Shelton discloses the surgical instrument (150010), wherein the sensor array comprises sensors (152260a-152260d) configured to detect a characteristic of the tissue grasped by the end effector.  
With regard to claim 7, Shelton discloses the surgical instrument (150010), wherein the transmission system (a transmission type medium such as a digital and/or an analog communication medium (e.g., a fiber optic cable, a waveguide, a wired communications link, a wireless communication link (e.g., transmitter, receiver, transmission logic, reception logic, etc.) (Par 0538). is configured to wirelessly transmit the at least one of the power and the data signal separately, sequentially, or simultaneously.  
With regard to claim 8, Shelton discloses a surgical instrument (150010),   comprising: an end effector (150300,151600,152000) configured to grasp tissue, the end effector comprising: a jaw (152004); and a staple cartridge (152006) seatable in the jaw, wherein the staple cartridge comprises a sensor array (152260a-152260d); a power source (150090,151221) configured to supply power to the staple cartridge; a transmission system (transceiver; The interface can facilitate transmission of the one or more communication signals Par 0401) configured to wirelessly ( the I/O interface 27228 can include a wirelses transmitter configured to wirelessly connect to a data storage element 27202 storing data to receive the data stored thereon utilizing a wireless communication protocol (e.g., Bluetooth)(par 0586) transmit at least one of the power and a data signal between the staple cartridge and the surgical instrument; and a control circuit (150700) however, Shelton does not specifically discussed control circuit configured to: receive a signal indicative of a priority level of sensor data from a subset of sensors of the sensor array; and modulate a sensor parameter of at least the subset of sensors based on the priority level of the sensor data. 
Shelton discloses bandwidth, sensor sampling, silent about discharge rate. Based on Shelton’s disclosure, it would have been obvious to one having ordinary skill in the art to provide the present invention with the functions of the control circuit as claimed in order to determine the first cartridge data according to measurements taken by the sensor, receive the second cartridge data from the data storage element, determine whether the first cartridge data corresponds to the second cartridge data, and select one of the first cartridge data or the second cartridge data in response to the first cartridge data not corresponding to the second cartridge data (Par 0007).
With regard to claim 9, Shelton discloses the surgical instrument (150010), wherein the sensor parameter is relevant to sensor data collection or sensor data transmission through the transmission system (see disclosure in Par 0586).  
With regard to claim 10, Shelton discloses the surgical instrument (150010), wherein the signal is indicative of a surgical state of the surgical instrument (Par 0615).  
With regard to claim 11, Shelton discloses the surgical instrument (150010), wherein the signal comprises data relating to an operational parameter of the surgical instrument (Par 0007).  
With regard to claim 12, Shelton discloses the surgical instrument (150010), further comprising a motor (602, 704) configured to drive a motion at the end effector, wherein the signal comprises data relating to a function of the motor (a surgical instrument for use with a cartridge is provided. The cartridge comprises a data-representative feature representing a first cartridge data and a data storage element storing a second cartridge data. The surgical instrument comprises an end effector configured to receive the cartridge, a sensor configured to take measurements associated with the data-representative feature that are representative of the first cartridge data, and a control circuit coupled to the sensor. The control circuit is configured to determine the first cartridge data according to measurements taken by the sensor, par 0007).
With regard to claim 13, Shelton discloses the surgical instrument (150010), wherein the signal comprises data relating to an initiation status of the surgical instrument (Par 0007).
With regard to claim 14, Shelton discloses the surgical instrument (150010), wherein the signal comprises data relating to a gross movement of the surgical instrument (Par 0007).  
With regard to claim 15, Shelton discloses the surgical instrument (150010), wherein the control circuit is configured to receive the signal from a situationally-aware surgical hub (par 0542).  
With regard to claim 16, Shelton discloses the surgical instrument (150010), wherein the subset of sensors is a first subset of sensors, wherein the sensor array comprises a second subset of sensors, and wherein the signal causes the control circuit to decrease a sampling rate of the first subset of sensors and increase a sampling rate of the second subset of sensors (Par 0486).  
With regard to claim 17, Shelton discloses a surgical instrument (150010), comprising: an end effector (150300,151600,152000) configured to grasp tissue, the end effector comprising: a jaw (152004; and a staple cartridge (152006) seatable in the jaw, wherein the staple cartridge comprises a sensor array (152260a-152260d); a power source (150090,151221) configured to supply power to the staple cartridge; and a transmission system (transceiver; The interface can facilitate transmission of the one or more communication signals Par 0401), however, Shelton discloses wireless transmission ( the I/O interface 27228 can include a wireless transmitter configured to wirelessly connect to a data storage element 27202 storing data to receive the data stored thereon utilizing a wireless communication protocol (e.g., Bluetooth)(par 0586), does not specifically discussed transmission system configured to: wirelessly transmit at least one of the power and a data signal between the staple cartridge and the surgical instrument; monitor an interference in a transmission of the at least one of the electrical power and the data signal; and modulating an operational parameter of the surgical instrument based on the interference.  
Based on Shelton’s disclosure, it would have been obvious to one having ordinary skill in the art to provide the present invention with the functions of the   transmission system as claimed in order to operate the surgical instrument using a data-representative feature representing a first cartridge data and a data storage element storing a second cartridge data, and end effector configured to receive the cartridge, a sensor configured to take measurements associated with the data-representative feature that are representative of the first cartridge data, and a control circuit coupled to the sensor; and the control circuit configured to determine the first cartridge data according to measurements taken by the sensor( par 0007).
With regard to claim 18, Shelton discloses a surgical instrument (150010), including wherein modulating the operational parameter comprises adjusting at least one of a strength of the data signal and a rate of transmission the power (a process 152020 for adjusting the measurement of a first sensor 152008a based on input from a second sensor 152008b. A first signal 152022a is captured by the first sensor 152008a. The first signal 152022a may be conditioned based on one or more predetermined parameters, such as, for example, a smoothing function, a look-up table, and/or any other suitable conditioning parameters par 0461; a process 152170 for adjusting a measurement of a first sensor 152158 in response to a plurality of secondary sensors 152160a, 152160b 0472).  
With regard to claim 19, Shelton discloses a surgical instrument (150010), but silent about wherein the transmission system comprises at least one of a wireless power-transfer circuit and a wireless data-transfer circuit, and wherein the end effector comprises a metallic cartridge support channel, and wherein portions of the wireless power-transfer circuit and the wireless data-transfer circuit are affixed to the metallic cartridge support channel. 
Shelton disclose the elements but does not discuss the functions, however, Shelton discloses a circuit configured to convert signals from a first sensor and a plurality of secondary sensors into digital signals receivable by a processor par 0069; circuit-switching networks like Integrated Services Digital Networks (ISDN) and variations thereon, packet-switching networks, and Digital Subscriber Lines (DSL Par 0226) suggesting capable of the wireless power-transfer and the wireless data-transfer. Based on Shelton’s disclosure, it would have been obvious to one having ordinary skill in the art to provide the present invention with the functions of the wireless power-transfer and the wireless data-transfer as claimed in order to operate the surgical instrument using a data-representative feature representing a first cartridge data and a data storage element storing a second cartridge data, and end effector configured to receive the cartridge, a sensor configured to take measurements associated with the data-representative feature that are representative of the first cartridge data, and a control circuit coupled to the sensor; and the control circuit configured to determine the first cartridge data according to measurements taken by the sensor( par 0007).
Claim Rejections - 35 USC § 103
4.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al. (US 201902000986) hereinafter (“Shelton”) in view of Shelton, IV et al.  (US 20190206562) hereinafter (“Shelton”).
With regard to claim 20, Shelton discloses a surgical instrument (150010), and transmission system but does not specifically teach wherein the transmission system is further configured to perform an initial adjustment of the at least one of the strength of the data signal and the rate of power transmission to the end effector based on interference caused by the metallic cartridge support channel.
However, Shelton’562 discloses similar surgical instrument as seen Figure 134 including control adjustment or set of control adjustments for one or more modular devices 5102. In another exemplification, the situational awareness system includes a further machine learning system, lookup table, or other such system, which generates or retrieves one or more control adjustments for one or more modular devices 5102 when provided the contextual information as input Par 0949 see also Par 0964) suggesting that Shelton’562 is capable of performing the function of an initial adjustment of the at least one of the strength of the data signal and the rate of power transmission to the end effector based on interference caused by the metallic cartridge support channel.
In view of Shelton ‘562 teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to provide Shelton ‘986 with the function of an initial adjustment of the at least one of the strength of the data signal and the rate of power transmission to the end effector based on interference caused by the metallic cartridge support channel in order to update the modular programming (Par 0964, line 26).

Conclusion
5.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
7/27/2022